703 S.E.2d 441 (2010)
Renee CROCKER, Joy Waldrop, Julie Sprouse, Renee Roof
v.
Carson GRIFFIN, individually and As Director of the Transylvania County Department of Social Services and Transylvania County Department of Social Services and Transylvania County, a Body Politic.
No. 255P10.
Supreme Court of North Carolina.
November 4, 2010.
Donald H. Barton, Brevard, for Renee Crocker, et al.
*442 Sean F. Perrin, Charlotte, for Carson Griffin, et al.

ORDER
Upon consideration of the petition filed on the 21st of June 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."